AO 2453 (Rev. 02/|8) Judgment in a Criminal Case
Sheet I

UNITED STATES DIsTRICT COURT
SOUTHERN District of OHIO

 

 

 

 

 

)
UNITED STATES OF AMERICA ) JUDGMENT IN A CRIMINAL CASE
v. )
g Case Number: 1:15cr109
Ri°h‘”d S‘ampe’ § USM Number: 73340-061
) Richard Monahan, Esq.
) De l`endant‘s Attomey
THE DEFENDANT:
E pleaded guilty to count(s) 2 of the Indictment
m pleaded nolo contendere to count(s)
which was accepted by the court.
I:] was found guilty on count(s)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
18 USC 2252(a)(4) &
(b)(2) Possession of Child Pornography 9/18/2015 2
The defendant is sentenced as provided in pages 2 through 8 of this judgment The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
I:I 'l`he defendant has been found not guilty on count(s)
[Xl Count(s) 1 & 3 I:l is are dismissed on the motion of the United States.

 

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fmes, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances

3/26!2019

Date of lmposition of .ludgment

'Si gnature of .ludae

Michael R. Barrett, United States District Judge
Name and Tit|e of lodge

nwa%;¢a”%

/Date

 

AO 2453 (Rov. 0?/18) JMgmthimhal Case

SheetZ-lmprisonmmt
.l
ud$an_P 2 f 3
DEFENDANT: mem scame age _ ° ___

CASE NUMBER: l:l$cr109

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:

Count 2: One hundred twenty (120) months with credit for time served.

m The court nmkes the following recommendations to the Bureeu of Prisons:
The defendant shall participate in sex offender treatment while in the custody of the BOP.

The defendant be placed at the FCI Elkton, Lisbon, Ohio

ThedefendantisremandedmhecustodyofcheUnitedSmmMarshal.

m The defendant slmll surrender to the United States Marsha] for this district
l:l at I:l a.m. l:l p.m. on
|Zl as notified by the United sees Mmhal.

 

l:l Thedefendantshallsmrenderfox-serviceofsentenceattheinstimtiondwigietedbytheBm'emiofl’risons:
l:l befole2p.m.on
U asnotiiied bymeUnited Statest'shal.

l:l asnotifiedbythel’mbationorl’retrial Services OfEce.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certi§ed copy of this judgment
uNlTED sTA’rBs MARSHAL
By

 

DEPUTY UNlTED STATES MARSHAL

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 3 _ Supervised Releese

Judgment-Page ; of 4

DEFENDAN'I`: Richard Stamper
CASE NUMBER: l :15cr109
SUPERVISED RELEASE

Upon release ii'om imprisonment, you will be on supervised release for a term of:

Count 2: Lifetime supervised release..

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

. You must not unlawfully possess a controlled substance.

3. You must refrain nom any unlawful use of a controlled substance You must submit to one drug test within 15 days of release nom
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

N!_‘

l:l The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)

4. l:l You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution (check if applicable)

lg You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6. >14 You must comply with the requirements of the Sex Offender Registration and Notitication Act (34 U.S.C. § 20901, et seq.) as

directed by the probation oft`icer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense (check zfapplicable)

7. l:l You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 245B (Rev. 02/| 8) .ludgment in a Criminal Case

Shcet 3A - Supervised Relcase
Judgment-Page 4 of 8

DEFENDANT: Richard Stamper
CASE NUMBER: l:lScr109

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of` supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep infonned, report to the court about, and bring about improvements in your conduct and condition.

l.

ll.

12.

l3.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least lO days before the change. If
notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
within 72 hours of becoming aware of a change or expected change.

¥ou must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. lf you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that

was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).

You must not actor make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions, For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 

AO 2458 (Rev. 02/18) Judgment in a Crimina| Case
Sheet 3B - Supervised Release

Judgment_Page 5 of 8
DEFENDANT: Richard Stamper
CASE NUMBER: l:l$cr109

ADDITIONAL SUPERVISED RELEASE TERMS

l.) The defendant shall not possess or view sexually explicit material as defined by 18 U.S.C. §§ 2256(2)(A) and (B).

2.) The defendant shall participate in a sex offender treatment program, to include a sex offender risk assessment, psychosexual
evaluation and/or other evaluation as needed.

3.) The defendant shall also be subject to periodic polygraph examinations at the discretion and direction of the probation officer
and at the defendant’s expense. The defendant shall follow the rules and regulations of the sex offender treatment program as
implemented by the probation office. The defendant shall sign all necessary authorizations forms to release confidential information so
that treatment providers, probation officers, polygraph examiners and others (as necessary) are allowed to communicate openly about the
defendant and his relapse prevention plan.

4.) The defendant’s residence and employment shall be pre-approved by the probation officer and in compliance with state and
local law.
5.) The defendant is required to install software to monitor computer activities on any computer the defendant is authorized to use

at the defendant’s own expense The software may record any and all activity on the defendant’s computer, including the capturing of
keystrokes, application information, internet use history, email correspondence, and chat conversation This software will be checked on
a random basis. The defendant has no expectations of privacy regarding computer use or information stored on the computer if
monitoring software is installed and understands and agrees that information gathered by said software may be used against the defendant
in subsequent court actions regarding the defendant’s computer use and conditions of supervision. The defendant must also warn others
of the existence of the software program. The defendant is prohibited from attempting to remove, tamper with, or alter/circumvent in any
way the software program. Furthermore, the defendant must comply with the rules set forth in the computer monitoring participation
agreement

6.) The defendant shall submit and/or surrender any media device, to which he has access and/or control, to a search based on
reasonable suspicion or contraband or evidence of a violation of a condition of supervision A media device is defined as, but not limited
to, any device which is capable of accessing the Internet, storing images, text, or other forms of electronic communication

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 5 _ Criminal Monetary Penalties

Judgment - Page 6 of 8
DEFENDANT: Richard Stamper

CASE NUMBER: 1:15cr109
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ $7 $
L__I The determination of restitution is deferred . An Amended Judgment in a Criminal Case (AO 245C) will be entered

until after such determination
l:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ $

l:l Restitution amount ordered pursuant to plea agreement $

El The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

l:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:

|:| the interest requirement is waived for [:l fm I:I restitution.

|:] the interest requirement for [] fine I:l restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. l 14-22.
** Findings for the total amount of losses are required under Chapters 109A, l 10, l lOA, and l 13A of 'I`itle 18 for offenses committed on
or alter September 13, 1994, but before April 23, 1996.

AO 245B (Rev. 02/18) Judgment in a Criminal Case

Sheet 6 _ Schedule of Pavments
;dgment _ Page 7 of 8

DEFENDANT: Richard Stamper
CASE NUMBER: 1:15cr109

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A Lump sum payment of $ 100.00 due immediately, balance due
I:I not later than , or
[:l in accordance with l:l C lj D, [:I E, or I:l F below; or
B m Payment to begin immediately (may be combined with L__I C, I:l D, or I:I F below); or
C I:] Payment in equal (e.g., weekly, monthly, quarterly) installments Of $ Over a period Of
(e.g., months oryears), to commence (e.g., 30 or 60 days) after the date of this judgment; or
D I:I Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or
E l:| Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or
F I:I Special instructions regarding the payment of criminal monetary penalties:

While incarcerated, if the defendant is working in a non-UNICOR or grade 5 UNICOR job, he shall pay $25.00 per quarter
toward the special assessment obligation If working in a grade 1-4 UNICOR job, he shall pay 50% of his monthly pay toward the
special assessment obligation Any change in this schedule shall be made only by order of this Court.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment, All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
lnmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

|:l

lZ||:|l:|

Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,

and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution

The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:
See page 8.

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) IVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 68 _ Schedule of Payments

Judgment-Page 8 of 8

DEFENDANT: Richard Stamper
CASE NUMBER: 1:150r109

ADDITIONAL FORFEITED PROPERTY

l. One DVD-R DL;

2. Three Banshee Kings Island thumb drives;

3. One Lexar SGB thumb drive, blue and white in color;

4. Three CD-Rs;

5 . HTC Cricket cell phone, Serial Number HT3BVS704323, red in color, with Micro SD card;

6. Microsoft Xbox 360, Serial Number 175711623843, white in color;

7. Microsoii Xbox 360, Serial Number 213935504805, black in color;

8. PlayStation 4, Serial Number MBZ74490231;

9. NZXT Phantom 401 desktop computer tower, Serial Number 01 1351014001 19;

10. Three USB devices attached to the NZXT Phantom 401 desktop computer tower;

ll. HP Pavilion Entertainment PC laptop, Serial Number CNF9350PNB;

12. LG cell phone, Serial Number 409CYCV0080, black in color;

13. Samsung Galaxy SIII cell phone, Model SCH-R530C, Serial Number 99000344104070, with 32GB Micro SD card;
14. ZTE Cricket cell phone, no visible Serial Number;

15. Samsung Galaxy Note II S3 cell phone, Model SPH-L900, FCCID

A3LSPHL900;

l6. Apple iPhone 4S cell phone, Model A1387, FCCID BCG-E2430A;

17. ZTE Cricket Grand Max cell phone, Model 2787, Serial Number 327B4315451A;

18. Samsung 840EVO SSD SOOGB hard drive, Model MZ-753500, Serial Number SlDHlNSAF530112H;

19. Toshiba 326B Micro SD card;

20. Samsung Galaxy Note 3 cell phone, IMEI# 990004364963202, with 64GB Micro SD card;

21. All additional items seized, including, but not limited to: all storage media (micro SD cards, 8mm video tapes, Zip drives, CDs, mini
CDs, CDRs, DVDs, mini DVDs, floppy disks, VHS tapes, and cassette tapes), documents, packages and photographs; and
22. All pornographic material, whether depicting adults or minors or both, and all photographs which depict minors, other than
photographs of clothed minor members of the defendant’s family.

